Citation Nr: 0831146	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for impaired 
vision in the right eye, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which granted service connection for visual 
impairment ("loss of vision") in the right eye, secondary 
to service-connected diabetes mellitus.  He appealed the 10 
percent rating assigned to the disability.  In February 2007, 
the appellant appeared at a videoconference hearing at the 
St. Louis, Missouri, RO, held before the undersigned in 
Washington, DC, and the case was remanded for additional 
development in April 2007.  Unfortunately, for reasons 
expressed below, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the prior remand, the veteran testified at his 
hearing that his impaired vision has adversely impacted his 
ability to engage in his occupation as a farmer beyond a 
level contemplated by the 10 percent schedular rating 
currently in effect, because of additional symptoms such as 
lack of depth perception.  Accordingly, the RO was directed 
to make a specific determination as to whether referral of 
the claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of whether "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities" was 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); VAOPGCPREC 6-
96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Unfortunately, the RO's 
readjudication of the claim on remand was strictly limited to 
the schedular criteria of visual acuity, and did not in any 
way allude to the question of extraschedular consideration.  
Remand instructions are neither optional nor discretionary, 
and full compliance is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In this case, the veteran's eye condition has been identified 
as "loss of sight in right eye secondary to diabetes 
mellitus" and rated under diagnostic code 6079, which 
pertains to a specific level of visual impairment.  The 
actual medical condition underlying the visual impairment is 
fungal keratitis, status post penetrating keratoplasty of the 
right eye, which was found secondary to service-connected 
diabetes mellitus.  The VA examination in February 2008 
included findings of decreased depth perception (stereopsis), 
abnormal tracking, and glare, which, according to the 
examination, have an adverse impact on the veteran's ability 
to work at his job as a farmer.  The examiner concluded, in 
essence, that although the veteran was able to compensate, he 
was slowed down as a result of his symptoms, and was at an 
increased risk of accident, due to the lack of stereopsis.  
Unlike the criteria for rating many other conditions, the 
rating criteria pertaining to most eye conditions, including 
keratitis, which is the underlying disease in this case, are 
specific, and do not include language conducive to evaluating 
a symptom on the basis that it is comparable to another 
symptom, nor does the schedule provide for symptoms such as 
lack of depth perception or tracking or glare problems.  See 
38 C.F.R. § 4.84a (2007).  

Subsequent to the prior remand, a decision of the United 
States Court of Appeals for Veterans Claims (Court) was 
issued, setting forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Although this decision did 
not result in changes to the requirements for extraschedular 
consideration, the three-step process outlined in Thun 
provides a useful analytical framework for evaluating whether 
an extraschedular rating is appropriate.  

According to Thun, the initial step is a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. 

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1). (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Since the VA examination in February 2008 confirmed the 
presence of visual abnormalities, including lack of depth 
perception, which are not included in the rating schedule, 
but which impact his employment, the RO's failure to consider 
whether referral for extraschedular consideration is needed 
cannot be considered to be harmless error.  Under these 
circumstances, the case must be returned for the RO to comply 
with the prior remand order by considering whether or not 
referral of the claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation, is warranted.

In addition, the Board observes that a copy of the February 
2008 VA examination, which also includes a preliminary 
report, by a medical instrument technician, which was not of 
record at the time of the supplemental statement of the case 
(SSOC), has been received at the Board.  On remand, the RO 
must ensure that this evidence is reviewed.   

Accordingly, the case is REMANDED for the following action:

1.  Review whether the veteran's claim for 
a rating higher than 10 percent for visual 
impairment of the right eye should be 
referred to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration of an 
extraschedular evaluation.  All evidence 
of record should be reviewed, including 
the complete copy of the February 2008 
examination report received at the Board 
in July 2008.  In this determination, use 
the three-step analysis, set forth in 
Thun, supra, as follows: 

Step 1-Compare the level of severity and 
symptomatology of the right eye keratitis, 
status post penetrating keratoplasty, with 
the established criteria found in the 
rating schedule for that disability.  If 
the criteria reasonably describe the 
claimant's disability level and 
symptomatology, including the lack of 
stereopsis (depth perception), slow 
tracking, and glare problems, then the 
assigned schedular evaluation is adequate, 
and no referral is required. 

Step 2-If the schedular evaluation does 
not contemplate the claimant's level of 
disability and symptomatology and is found 
inadequate, the RO must determine whether 
the claimant's exceptional disability 
picture exhibits other related factors 
such as those identified by the regulation 
as "governing norms," including "marked 
interference with employment" or and 
"frequent periods of hospitalization".  
(The Court, in Thun, noted that 
extraschedular consideration may be 
warranted for disabilities that present a 
loss of earning capacity that is less 
severe than one where the veteran is 
totally unemployable).  

Step 3-If the rating schedule is 
inadequate to evaluate a claimant's 
disability picture and that picture has 
related factors such as marked 
interference with employment or frequent 
periods of hospitalization, then the case 
must be referred to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether the claimant's 
disability picture warrants the assignment 
of an extraschedular rating.

2.  If, after the foregoing analysis, the 
decision is less than a full grant of 
benefits, furnish the veteran and his 
representative with an appropriate SSOC, 
and provide an opportunity for response, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

